IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-60263
                         Conference Calendar



HARRY VINSON,

                                          Plaintiff-Appellant,

versus

WILLIAM (BILL) BENSON, His Agents and Assigns;
STATE FARM FIRE & CASUALTY COMPANY,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:99-CV-156-P-D
                      --------------------
                        October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Harry Vinson appeals the district court’s Fed. R. Civ. P.

12(b)(6) dismissal of his claims against William Benson, a

Mississippi Chancery Court Clerk and the court-appointed

conservator of Vinson’s parents, and Benson’s insurer, State Farm

Fire & Casualty Company (“State Farm”).   Vinson’s 42 U.S.C.

§ 1983 complaint alleged that his constitutional rights had been

violated by Benson’s breach of his fiduciary duty and oath of

office as conservator for Vinson’s parents.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60263
                                -2-

     In serving as conservator for Vinson’s parents, Benson was

acting as a Chancery Clerk fulfilling a Chancery Court order.

Benson is thus entitled to absolute immunity from liability for

his actions as conservator.   See Williams v. Wood, 612 F.2d 982,

985 (5th Cir. 1980) (holding that a clerk of court has absolute

immunity for nonroutine actions performed under command of a

court decree or under the explicit instructions of a judge).

Consequently, State Farm, which has been sued only in its

capacity as Benson’s insurer, is also without liability.      The

district court did not err in dismissing Vinson’s § 1983 action

on the basis of Benson’s entitlement to quasi-judicial immunity,

and Vinson’s appeal is frivolous.

     Vinson is advised that the sanctions warning issued in

Vinson v. Colom, No. 99-60826 (5th Cir. July 27, 2000), now

extends to all frivolous appeals related to the administration of

the conservatorship over Vinson’s parents.   This appeal is

DISMISSED.   See 5th Cir. R. 42.2.